DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US Pub. No. 2020/0265218 A1).
Regarding claim 1, Dai discloses, a method for machine learning-based classification, the method comprising: training a machine learning model with a full training data set, the full training data set comprising a plurality of data points, to generate a first model state of the machine learning model; (Dai discloses in ¶49 that “an initial labelled training dataset T1” is used to pretrain the classifier. However as shown in Fig. 1 during subsequent retraining a current Training Dataset 92 is used to retrain the Classification System 92. The first use of Training Dataset 92 can be considered to be the full training set. Iteratively retraining based on the next current Training Dataset is disclosed by Dai ¶93,  “When HITL system 100 detects user input selecting the “Re-Cluster” button 420, HITL system 100 uses the current version of training dataset 92 to automatically retrain one or both of the classification system 102 and clustering system 103.”)
generating respective embeddings for the data points in the full training data set with the first model state of the machine learning model; (See Dai ¶48, Feature 102B is configured to extract a respective feature vector FV representation for each detected occurrence of a possible data object. For example, in the case of faces, feature extraction module 102B is configured to detect possible face images occurring in the video and generate, for each detected face image, a respective feature vector FV.”)
applying a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; identifying outlier embeddings from the one or more clusters of the embeddings; (See Dai ¶56, “As will be described in greater detail below, in example embodiments, clustering unit 104 performs multiple iterations of a clustering operation on the feature vectors FV included in FVS 150(1) to generate an FV cluster group 160(1) that includes a plurality of clusters of similar feature vectors, as well as an outlier FV set 170(1) of dissimilar feature vectors.”)
generating a reduced training data set comprising the full training data set less the data points associated with the outlier embeddings; (See Dai ¶66, “As shown in FIG. 1, system 100 includes a training dataset assembly module 120 that receives all of the FV cluster groups 160(1) to 160(M) output by clustering system 103. In one example embodiment, the training dataset assembly module 120 combines all of the key clusters 250 from the FV cluster groups 160(1) to 160(M) into a training dataset 92.”
Further see Dai ¶70, “In some examples, some or all of the ancillary clusters 252(i) included in each of the FV cluster groups 160(1) to 160(M) may also be included in the training dataset 92 in addition to the key clusters 250.”)
training the machine learning model with the reduced training data set to a second model state; (See Dai ¶69, “In example embodiments, the training 92 can be provided to retrain classification system 102, and more particularly used to retrain one or more of the machine learning based modules of the classification system 102.”)
and applying the second model state to one or more data sets to classify the one or more data sets.  (See Fig. 1 which shows Unstructured data 90 that can be input to the Classification System at any point of the training and the Classifier 102C will output classification)

Regarding claim 2, Dai discloses, the method of claim 1, wherein applying the second model state to classify one or more data sets comprises applying the second model state to classify one or more images.  (See Dai ¶45, “Thus, in an illustrative embodiment, the unstructured data 90 includes one or more videos (V) … In example embodiments, each person appearing in the video represents a respective data object class that can be identified by a unique label. The face images of these people are data objects that can each be classified and assigned a label according to the identity of the person shown in the face image.”)

Regarding claim 4, Dai discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings.  (See Dai ¶58, “Any feature vectors from FVS 150(1) that are not sufficiently similar to any other feature vectors to be classified into one of the clusters 250, 252(1) to 252(J) are classified as outlier feature vectors FVs 255.”)

Regarding claim 5, Dai discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from a single cluster of embeddings as outlier embeddings.   (See Dai ¶58, “Any feature vectors from FVS 150(1) that are not sufficiently similar to any other feature vectors to be classified into one of the clusters 250, 252(1) to 252(J) are classified as outlier feature vectors FVs 255.”)

Regarding claim 6, Dai discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; (See Dai ¶53, “Classifier module 102C is configured to generate a class label for each of the feature vectors FV. The class label identifies an object class of the data object that the feature vector FV represents.”)
determining a respective category associated with each cluster of embeddings; (See Dai ¶55, “Clustering system 103 is configured to group or cluster the feature vectors FV within each object class based on the similarity between the feature vectors FV.”)
and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings. (See Dai ¶58, “Any feature vectors from FVS 150(1) that are not sufficiently similar to any other feature vectors to be classified into one of the clusters 250, 252(1) to 252(J) are classified as outlier feature vectors FVs 255.”)

Regarding claim 7, Dai discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: 
identifying at least a predetermined percentage of embeddings as outlier embeddings; identifying at least a predetermined quantity of embeddings as outlier embeddings; 
or identifying embeddings that are a predetermined distance from one of the one or more clusters as outlier embeddings.  (See Dai ¶57-58, “Depending on the application, different calculations can be used for similarity distance function d(FV.sub.i, FV.sub.j). In an example embodiment, the similarity distance function generates a similarity distance value that corresponds to the Euclidian distance between two nodes. Other possible distance measurements include, for example, Manhattan distance; Minkowski distance; Cosine Similarity; and Jaccard similarity. During operation, clustering module 108 will determine dusters based on a specified similarity threshold (ST). For example, the similarity threshold (ST) may set a minimum weight threshold for establishing a connecting edge between nodes.”)

Regarding claim 8, Dai discloses, the method of claim 1, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See Dai ¶69, “In example embodiments, the training dataset 92 can be provided to retrain classification system 102, and more particularly used to retrain one or more of the machine learning based modules of the classification system 102.”)

Regarding claim 9, Dai discloses, a system for machine learning-based classification, the system comprising: a processor; and a non-transitory, computer-readable memory storing instructions that, when executed by the processor, cause the processor to: (See Dai ¶98, “The non-transitory memory(ies) 208 may store instructions for execution by the processing device(s) 202, such as to carry out example methods described in the present disclosure as well as other software instructions, such as for implementing an operating system and other applications/functions.”)
obtain training data comprising a full training data set; train a machine learning model with the full training data set to a first model state; generate respective embeddings for the data points in the full training data set with the first model state of the machine learning model; apply a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; identify outlier embeddings from the one or more clusters of the embeddings; generate a reduced training data set comprising the full training data set less the data points associated with the outlier embeddings; train the machine learning model with the reduced training data set to a second model state; and apply the second model state to one or more data sets to classify the one or more data sets.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 10, Dai discloses, the system of claim 9, wherein applying the second model state to classify one or more data sets comprises applying the second 

Regarding claim 12, Dai discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings.  (See the rejection of claim 5 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Dai discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from a single cluster of embeddings as outlier embeddings.  (See the rejection of claim 5 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Dai discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; determining a respective category associated with each cluster of embeddings; and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings.  (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Dai discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: identifying at least a predetermined percentage of embeddings as outlier embeddings; identifying at least a predetermined quantity of embeddings as outlier embeddings; or identifying embeddings that are a predetermined distance from one of the one or more clusters as outlier embeddings.  (See the rejection of claim 7 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Dai discloses, the system of claim 9, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See the rejection of claim 8 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Dai discloses, a machine learning-based method of classifying a plurality of images, the method comprising: training a machine learning model with a full training data set, the full training data set comprising a plurality of paired images and classes, to generate a first model state of the machine learning model; generating respective embeddings for the images in the full training data set with the first model state of the machine learning model; applying a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; identifying outlier embeddings from the one or more clusters of the embeddings; generating a reduced training data set comprising the full training data set less the images associated with the outlier embeddings; training the machine learning model 

Regarding claim 18, Dai discloses, the method of claim 17, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See the rejection of claim 8 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Dai discloses, the method of claim 17, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings; or designating embeddings that are remote from a single respective cluster of embeddings as outlier embeddings.  (See the rejection of claim 4 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Dai discloses, the method of claim 17, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; determining a respective category associated with each cluster of embeddings; and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings.  (See the rejection of claim 6 as it is equally applicable for claim 20. as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US Pub. No. 2020/0265218 A1) in view of Murali (US Pat. No. 11,182,424 B2).
Regarding claim 3, Dai discloses, the method of claim 1, where a distance is computed for the similarity used for the clustering but he fails to disclose the following limitations.
However Murali discloses, further comprising: applying a distance learning algorithm to the respective embeddings to create a distanced embeddings set; wherein applying a clustering algorithm to the respective embeddings comprises applying the clustering algorithm to the distanced embeddings set. (See Murali 9:38-51, “In another example embodiment herein, other types of techniques can be employed by the clustering component 22 in lieu of an Annoy technique or a vector space measurement, such as, by example and without limitation, a triplet loss procedure. A triplet loss procedure minimizes a distance between an anchor and a positive having the same identity, while maximizing a distance between an anchor and a negative having a different identity. In the present example embodiment, the triplet loss procedure minimizes the distance between the vectors 18 and 20 for cases where they represent substantially a same image/content, and maximizes the distance between the vectors 18 and 20 for cases where they represent different images/content from one another.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triplet loss distance procedure prior to clustering as suggested by Murali to Dai’s distance calculation for clustering using 18 and 20 for cases where they represent substantially a same image/content, and maximizes the distance between the vectors 18 and 20 for cases where they represent different images/content from one another.”

Regarding claim 11, Dai and Murali disclose, the system of claim 9, wherein the memory stores further instructions that, when executed by the processor, cause the processor to: apply a distance learning algorithm to the respective embeddings to create a distanced embeddings set; wherein applying a clustering algorithm to the respective embeddings comprises applying the clustering algorithm to the distanced embeddings set.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662